Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation (claims 1 and 6)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 6 recite “administering an effective amount of a compound adapted to the prevention of a blood clotting disease”.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this regard, the recitation of the claims 1 and 6, as “administering an effective amount of a compound adapted to the prevention of a blood clotting disease”, is interpreted as creating a rebuttable presumption that the "compound adapted to the prevention of a blood clotting disease". The word “compound” is part of the means plus function construct: It is a generic place holder. This limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation recites the term "adapted to" (i.e. generic placeholder) and it is modified by functional language that is sufficient to perform the recited function.
The specification discloses that “compounds adapted to the prevention of a blood clotting disease are selected from the group comprising Apixaban, Rivaroxaban, Dabigatran, Edoxaban, heparin, vitamin K antagonists and coumarin drugs such as Warfarin” (see pages 18 and 19).
Thus, the recitation of “administering an effective amount of a compound adapted to the prevention of a blood clotting disease” in the claims 1 and 6 is interpreted as “administering an effective amount of a compound selected from the group comprising 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly Chen on 03/04/2022. In addition, the applicant has agreed to renumber the claims orderly with their dependency to the independent claims. 
The application has been amended as follows: 
Claims 5 and 8-13 14-17 18 -19 were cancelled. claims; 
Claims 1, 4 and 6 have been replaced:
1.	A treatment method for a woman subject undergoing a change in hormone levels having a risk of developing a blood clotting disease, the method comprising: determining, in a sample from said woman subject, 
genotyping data including the single nucleotide polymorphisms of rs1799853 (SEQ ID NO:1), rs4379368 (SEQ ID NO:2), rs6025 (SEQ ID NO:3), rs1799963 (SEQ ID NO:4), rs8176719 (SEQ ID NO:5), rs8176750 (SEQ ID NO:6), rs9574 (SEQ ID NO:7), rs2289252 (SEQ ID NO:8), and rs710446 (SEQ ID NO:9); 
computing a risk score of the woman subject for developing a blood clotting disease by combining (i) the genotyping data and (ii) clinical risk factors of the woman 
administering an effective amount of a compound adapted to the prevention of a blood clotting disease, to the woman subject on the basis of the computed risk score to decrease the risk of the woman subject for developing a blood clotting disease.
4.	The treatment method according to claim 1, wherein the genotyping data is determined by nucleic acid sequencing and/or by PCR analysis.
6.	A treatment method for a woman subject undergoing a change in hormone levels, said method comprising: selecting woman subject-specific input features comprising:
(i) the genotype of single nucleotide polymorphisms of rs1799853 (SEQ ID NO:1), rs4379368 (SEQ ID NO:2), rs6025 (SEQ ID NO:3), rs1799963 (SEQ ID NO:4), rs8176719 (SEQ ID NO:5), rs8176750 (SEQ ID NO:6), rs9574 (SEQ ID NO:7), rs2289252 (SEQ ID NO:8), and rs710446 (SEQ ID NO:9); and 
(ii) the clinical risk factors of the woman subject comprising smoking status, BMI, age, familial history of blood clotting diseases and change in hormone levels of said woman subject; 
computing an estimation value by applying a decision support algorithm as a function of numerical values derived from the selected input features; and
administering an effective amount of a compound adapted to the prevention of a blood clotting disease, to the woman subject on the basis of the computed estimation value to decrease the risk of the woman subject for developing a blood clotting disease.
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art for the claimed invention set forth in the office action dated 05/12/2021, are Salas et al. (EP 2 535 424 A1, Publication Date of 12/19/2012, cited in IDS); Bruzelius et al. (Journal of Thrombosis and Haemostasis; 2014; 13: 219–227, cited in IDS); Wu et al. Pub No.US20100227776A1; Bare (Bare et al. Pub No. US 20090270332 A1, Publication Date of 29 October 2009); Blanco-Molina (Blanco-Molina et al. Thrombosis Research; 2012; 129; 5: e257-e262); and Dahm et al. (British Journal of Haematology; 2012; 157: 753–761). These prior art teach methods of determining SNPs (e.g. s1799853, rs6025, rs1799963, rs8176719, rs8176750, rs9574, rs2289252 or rs710446) in a women subject, computing risk score using the genotype data in combination with clinical risk factor) and treating the woman subject for blood clotting disease. 
However, these prior art does not teach genotyping data including rs4379368 in the method. In addition, no prior art teaches detecting rs4379368 corresponds to blood clotting disease, although Lin et al. (The Journal of Headache and Pain; 2015; 16; 70: 1-7) teaches observing a correlation between rs4379368 in the blood sample of woman and man, and migraine.
Furthermore, the amendment overcome prior new matter rejection in the office action mailed on 11/22.2022. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/W.T.J./           Examiner, Art Unit 1634                                                                                                                                                                                             
/JULIET C SWITZER/           Primary Examiner, Art Unit 1634